UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1365


GAIL S. JONES,

                 Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:12-cv-00909-REP)


Submitted:   October 30, 2014              Decided:   November 25, 2014


Before SHEDD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gail S. Jones, Appellant Pro Se.      Jonathan Holland Hambrick,
Robin Perrin Meier, Assistant United States Attorneys, Richmond,
Virginia;    Beverly    Hope     Zuckerman,    SOCIAL     SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gail    S.    Jones    appeals     the   district     court’s    order

adopting the magistrate judge’s recommendation and upholding the

Commissioner’s      denial    of     Jones’    application      for      disability

insurance benefits.          We have reviewed the record and find no

reversible error.         Accordingly, although we grant Jones leave to

proceed    in    forma    pauperis,    we     affirm    the    district     court’s

judgment.       Jones v. Astrue, No. 3:12-cv-00909-REP (E.D. Va. Mar.

4, 2014).

            Jones challenges the ALJ’s conclusion that her hearing

loss, knee pain, and foot issues did not render her disabled.

Our review of this conclusion is limited to evaluating whether

the ALJ’s findings are supported by substantial evidence and

whether the correct law was applied.                 See Johnson v. Barnhart,

434 F.3d 650, 653 (4th Cir. 2005) (per curiam).                        “Substantial

evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.”                   Craig v. Chater,

76 F.3d 585, 589 (4th Cir. 1996) (quoting Richardson v. Perales,

402 U.S. 389, 401 (1971)) (internal quotation marks omitted).

If conflicting evidence allows reasonable minds to differ on an

issue, we defer to the ALJ’s conclusion.               Id.

            First, Jones argues the ALJ should have given more

weight to the opinions of Audiologist Bridgette Fowler and Dr.

Julie     Redmond   and     should    have    credited       Jones’s     statements

                                        2
regarding her alleged impairment.                     The ALJ permissibly afforded

less weight to the opinions of Fowler and Redmond because their

opinions       were      inconsistent         with    other       substantial         evidence

(e.g.,    Jones’s        ability       to    drive,       shop,    attend      church,     and

communicate effectively at the hearings).                          See Mastro v. Apfel,

270 F.3d 171,      178    (4th    Cir.       2001).         Also,     although     Jones

testified       regarding       the     extent       of     her    impairment,         Jones’s

description         of   her    daily       activities       and      Dr.    Wayne     Shaia’s

opinion and the ALJ’s impression that Jones could communicate

effectively despite her impairment support the ALJ’s decision

not to fully credit Jones’s testimony regarding her impairment.

               Second, Jones argues the ALJ should have considered

the opinions of doctors from Colonial Heights Orthopedics before

concluding      Jones      is   not    disabled       due    to    her      knee    condition.

This argument was not raised at the district court and cannot be

considered on appeal.              See United States v. Edwards, 666 F.3d
877, 887 (4th Cir. 2011).                   To the extent Jones challenges the

ALJ’s conclusion that her knee pain was not sufficiently severe,

the    ALJ’s    conclusion       was        supported      by     substantial        evidence.

Although Jones reported pain and was diagnosed with crepitus,

there were no other abnormalities in her knee.                                     Rather, the

evidence during the relevant period shows that Jones pulled her

knee    on     an    exercise      bike,      not     that      she    presented       with   a

potentially disabling condition.

                                               3
            Finally, although Jones mentions her foot pain in her

informal brief, she does not provide an argument addressing the

ALJ’s rejection of her allegations of disability due to bursitis

and plantar fasciitis.        She has, therefore, forfeited appellate

review of this issue.     See 4th Cir. R. 34(b).

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented     in    the    material

before   this   court   and   argument   would   not   aid    the    decisional

process.

                                                                       AFFIRMED




                                     4